Citation Nr: 1631063	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-47 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD) to include attention deficit hyperactivity disorder (ADHD) (also claimed as anxiety) prior to November 6, 2014.

2.  Entitlement to a disability rating greater than 50 percent for other unspecified trauma- and stressor-related disorder, and attention deficit/hyperactivity disorder (previously evaluated as PTSD) from November 6, 2014 to June 18, 2015.  

3.  Entitlement to a disability rating greater than 70 percent for PTSD to include ADHD (also claimed as anxiety) beginning June 18. 2015.

4.  The propriety of the reduction of the Veteran's disability rating for left shoulder impingement syndrome with instability and degenerative changes from 20 percent to 10 percent effective June 18, 2015.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for PTSD, assigning a 10 percent disability rating effective January 24, 2009.  

This case was previously before the Board in June 2014 at which time it was remanded for additional development.  

Subsequently, by rating decision dated in December 2014, the RO granted service connection for unspecified trauma- and stressor-related disorder, and ADHD (previously evaluated as PTSD), assigning a 50 percent disability rating effective November 6, 2014.  

Thereafter, by rating decision dated in August 2015 the RO recharacterized the Veteran's psychiatric disability to again include PTSD, increased the Veteran's disability rating for PTSD to include ADHD from 50 percent to 70 percent disabling effective June 18, 2015.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The issue of propriety of the reduction of the Veteran's disability rating for left shoulder impingement syndrome with instability and degenerative changes from 20 percent to 10 percent effective June 18, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since the grant of service connection, the Veteran's PTSD to include ADHD has been manifested by occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; avoidance of crowds; and exaggerated responses to loud noises.  There is no evidence of more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating disability of 70 percent, and no higher, for PTSD to include ADHD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Schedular Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD with ADHD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service-connected PTSD with ADHD is evaluated under the criteria of DC 9411 and his service-connected unspecified trauma- and stressor-related disorder, and ADHD is rated under DC 9499-9410.  See 38 C.F.R. § 4.130.  Both of these diagnostic codes are rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the current level of severity of the Veteran's PTSD to include ADHD includes VA examination reports dated in July 2010, November 2014, and August 2015.

During the July 2010 VA examination, it was noted that the Veteran had been treated approximately once a month for psychiatric problems through his VA physician beginning January 2010.  Specifically, it was noted that the Veteran was hospitalized for psychiatric problems for four days in January 2010 due to homicidal thoughts.  The Veteran reported using medication for his psychiatric disability but complained that the medication made him sleepy and did not help.  

The Veteran reported that he married in 2008, separated in April 2009, and divorced in 2010.  He and his ex-wife had a two year old son of whom the shared custody.  The Veteran had been dating a woman for three months and remained close with his mother, father, and sister.  The Veteran had twenty to thirty friends and also kept in touch with friends from the Marine Corps.  

The Veteran reported having assaultive thoughts about hurting his ex-wife's boyfriend, boss, and male co-workers.  He continued to feel hurt about his divorce.  He denied having any current assaultive thoughts towards his wife.  He denied any current intentions or plans to hurt others and denied routinely hurting people/things, vandalizing property, or breaking things.  He reported having thoughts of hitting people but, reportedly, did not act on these thoughts because he knew he would lose his job and go to jail if he acted on these thoughts.  The Veteran also reported having a physical fight with his girlfriend's ex-husband approximately two weeks earlier which did not require police involvement or medical attention.  The Veteran further reported pulling a gun on someone when he saw his neighbor being robbed in June 2009.  The Veteran stated that he hit the robber and put the gun to his mouth.  The Veteran denied problems with drugs and/or alcohol.  

On psychiatric examination, the Veteran was clean, neatly groomed, and appropriately/casually dressed.  Both psychomotor activity and speech were unremarkable.  The Veteran's attitude was cooperative, friendly, and relaxed.  He had an appropriate affect and good mood.  Attention and orientation were good and thought process/content were unremarkable.  There were no delusions and it was noted that the Veteran understood outcomes of behavior.  He had average intelligence and good insight.  With regard to sleep impairment, it was noted that the Veteran slept three to four hours per night in the last year.  He had trouble falling asleep and felt restless.  He reportedly felt tired "all day long" as a result.  When the Veteran got home from work, all he wanted to do was relax/sleep.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  As above, the Veteran reported homicidal thoughts (but denied any current intentions or plans to hurt or kill anyone) and denied suicidal thoughts.  Impulse control was poor and there were episodes of violence.  The Veteran was able to maintain minimum personal hygiene but there were problems with activities of daily living, specifically shopping, dressing/undressing, engaging in sports/exercise, driving, and other recreation activities.  There were no problems with memory.  

It was noted that the Veteran had been employed fulltime as a heavy equipment operator for the last one to two years.  The Veteran reportedly lost six weeks of work in the last year due vacations/injuries.  He indicated that his job was tedious and stressful.  He stated that he worked 40 to 60 hours per week and performed his job "fair," indicating that the job was more difficult than one would think as it took years of practice.  He explained that concentration, experience, skill, and practice were necessary to do his job.  The examiner diagnosed PTSD and assigned a GAF score of 60.  

As above, there was no drug or alcohol abuse, but it was noted that the Veteran had lost interest in working out.  He also had significant interpersonal problems due to irritability, anger outbursts, and emotional numbness.  He continued to have several friends and successfully maintain employment, over 40 hours per week.  The examiner noted that the Veteran's PTSD interfered with the Veteran's social functioning as it had reportedly contributed to problems in his former marriage.  The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.  Significantly, the examiner wrote that the Veteran's PTSD signs and symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Specifically, the Veteran reportedly experienced problems with anxiety, hypervigilance, and severe irritability.  

As was noted in the June 2014 Board remand, at the time of the July 2010 VA examination, the record reflected that the Veteran screened positively for traumatic brain injury (TBI) (apparently from his military service), underwent speech pathology testing, and had been diagnosed with ADHD and oppositional defiant disorder (ODD) in his youth.  See July 14, 2010 VA Primary Care Initial Evaluation Note; July 14, 2010 VA Speech Pathology Consult; July 29, 2010 VA Addendum.  Also, VA treatment records indicated Axis 1 diagnoses of TBI and adult attention deficit disorder (ADD).  As such, the Board remanded the case to obtain a new VA examination which differentiated the Veteran's psychiatric symptoms between his service-connected PTSD symptoms and manifestations of his nonservice-connected TBI and adult ADD.

During the November 2014 VA examination, the VA examiner diagnosed other specified trauma- and stressor-related disorder and ADHD as well as predominant hyperactive/impulsive presentation, mild.  The examiner was asked to determine the etiology and extent of the Veteran's cognitive/behavioral and mood complaints, with particular interest in detangling the Veteran's conditions among possible adult ADHD, service-connected PTSD, and report of military service traumatic brain injury (TBI)/concussion history.  The examiner wrote that the Veteran's cognitive testing results were largely devoid of any notable cognitive impairment.  The Veteran reportedly had average intellectual capacities, global information processing speed, complex attention (working memory), verbal comprehension, visu perceptual reasoning, executive functioning, language and sensory-perceptual processing abilities.  His cognitive capacities were largely on-par with age- and/or age- and education-adjusted normative peer performance expectations.  A few relative performance weaknesses were detected in some his cognitive testing profile with relatively lower performances in delayed visual memory recall (yet intact delayed recognition) and below average response inhibition.  The Veteran was not allowed to be examined for cognitive performances without the benefit of his prescribed stimulant medication.  As such, the examiner wrote that it was practically impossible to provide objective cognitive data of ADD/ADHD-related cognitive impairments that are otherwise effectively treated while the individual is on the prescribed medication (in this case, 15mg dextroamphetamine TID).  It was potentially notable that the veteran does have some mild, relative weaknesses in certain tasks that are known to be affected in ADD/ADHD (e.g., response inhibition/impulsivity).  Without the benefit of stimulant-unaided objective cognitive testing data, the current examiner was forced to assess for and diagnose cognitive disorder based upon self-report of the Veteran's history, current symptoms/behaviors and prior medical documentation.  Given a history of early disciplinary problems and prior treatment with Ritalin as a child, it was at least as likely as not that the Veteran is diagnostic for ADD/ADHD and based upon his own self-report of behaviors and symptoms, the subtype was predominantly hyperactive/impulsive type.  Based upon the current cognitive testing data, which again was collected while he was on stimulant medication, it was also reasonable to conclude that the Veteran was deriving positive symptom/cognitive benefit from the stimulant to the point that practically all of his cognitive domain/testing indicators were well-within average performance.  Symptoms/behaviors that can be reasonably assigned to the Veteran's life-long ADD/ADHD condition are noted elsewhere in this examination report.  

There was no objective data of residual TBI/concussion cognitive effects or neurobehavioral impairment.  In some cases, current cognitive domains are actually stronger for tasks that would otherwise be most sensitive to any residual TBI/concussion change (e.g., high average global information processing speed abilities).  The bulk of the Veteran's complaints, symptoms and behavioral issues were at least as likely as not a reflection of his already 10 percent service-connected trauma-based disorder condition, which was diagnosed in the past as PTSD, but now only meets partial DSM-5 criteria and is best captured by the DSM-5 Other Specified Trauma- and Stressor-related Disorder.  Symptoms/behaviors that can be reasonably assigned to this psychiatric condition are noted elsewhere in this examination report. 

With respect to the Veteran's ability to "obtain or retain substantially gainful employment," the examiner wrote that it was clear from the Veteran's current level of functioning (GAF DSM-IV 61-70) that he was only experiencing mild-to-moderate social and occupational difficulties that can be solely ascribed to his service-connected condition.  The Veteran's ADD/ADHD condition, as discussed above, is being reasonably controlled with stimulant medication and no current residual TBI/concussion symptoms or functional effects are present.  It was noted that the Veteran was employed part-time, and he did admit to being under-employed and, given his current intellectual capacities, that contention was supported.  The Veteran was worried about his career direction and job prospects, but there was nothing in his current social/occupational functioning capacities that would completely limit employment in whatever profession he chooses.  He may experience intermittent functional reduction given his psychiatric condition, but current symptom severity and frequency levels do not predict dysfunction that would force him to be unemployed or impaired in occupational capacities.

The examiner noted that the effects of all of the Veteran's mental diagnoses could not be differentiated and that all of the Veteran's mental diagnoses resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner noted the following symptoms: suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also noted psychomotor agitation, persistent rumination/worry about various life choices and activities, social disinhibition, noise sensitivity, reading comprehension problems, diffuse memory complaints, as well as attention/concentration problems with general distractibility complaints.  

The examiner noted that the Veteran was involved in an assault at a bar in September 2014 and was currently on bail pending a final court/trial appearance later than month.  The Veteran was also charged with simple assault in 2012 in association with his striking someone who reportedly pushed his girlfriend in a bar.  Additionally, in 2009, the Veteran was arrested proximal to his divorce for a domestic dispute but the charges were later dismissed.  

Occupationally, the Veteran reported that he worked full-time in construction from 2009 to 2012 when he was laid off due to no fault of his own.  The Veteran was then employed for a brief period as a bouncer and then general manager at a Raleigh nightclub.  The Veteran was performing security duties for this nightclub for approximately four months, then he was promoted to general manager for another six months.  He stated that he was fired from this nightclub position because he would not bend alcohol/minor rules to the owners' satisfaction. The Veteran has since been working part-time for one of his best friends.  His friend owns USA RV, and the company repairs and resells RVs (recreational vehicles). 
The Veteran denied having any problems with this current part-time employment, though he noted that he did not see himself performing this type of work for the rest of his life.  He bemoaned not having a better direction in life with respect to future career ideas or opportunities.

It was noted that the Veteran was previously married for two years and resulted in the birth of his son.  His 6 year old son resided in California with his mother.  The Veteran's ex-wife had remarried, which had become a sore spot for the Veteran and his desires to be closer to his son.  The veteran had had a few subsequent long-term relationships since his divorce, and he lived with one of his girlfriends for approximately three years before that relationship broke up (reportedly due to his partner having psychiatric and addiction issues).  The Veteran was dating another woman now "for a few weeks," but he was largely single and living alone.  He reported engaging in social activities with friends and maintaining contact with his sister in New York and mother North Carolina.  Basic and advanced independent activities of daily living were fully met without need or assistance and the Veteran drove independently.

On mental status examination the Veteran was appropriately groomed and casually dressed.  He was cooperative and friendly toward the examiner but, at times, overly familiar and socially disinhibited.  He was oriented times three and had a general fund of knowledge of current events and autobiographical information and detail.  Attention and concentration were within normal limits but there was general psychomotor restlessness/agitation.  Ambulation was within normal limits.  There were no obvious visual abnormalities and hearing acuity appear to be grossly intact.  There was no report of impairment/difficulties or noticeable changes in tactile, olfactory or gustatory senses.  Speech was unremarkable, but disinhibited with respect to coarse language and expletives throughout the evaluation process. Receptive language and expressive speech were grossly within normal limits.  The Veteran's mood was euthymic and his affect appropriate, but somewhat full in affect presentation.  Thought process was mildly tangential and loquacious.  Thought content was unremarkable.  The Veteran denied any active/passive ideation and/or intent to harm himself or others.  There were no visual or auditory hallucinations and no delusions.  With regard to insight, the Veteran understood that he had a problem, but introspective insight may have been somewhat restricted.  With regard to judgment, the Veteran understood the outcome of his behavior.  Abstract thinking was commensurate with age/education and general intellectual skill expectations and the Veteran was of average intelligence.  

As above, by rating decision dated in December 2014, the RO granted service connection for unspecified trauma- and stressor-related disorder, and ADHD (previously evaluated as PTSD), assigning a 50 percent disability rating effective November 6, 2014.  

During an August 2015 VA psychiatric examination, the examiner continued diagnoses of PTSD as well as ADHD, hyperactive/impulsive type.  The examiner noted that it was possible to differentiate the Veteran's psychiatric symptoms to his different psychiatric disorders.  The examiner found that the Veteran's PTSD symptoms included avoidance of crowds, chronic sleep difficulty, nightmares, fits and talking while asleep, and exaggerated responses to loud noises.  The Veteran's ADHD symptoms included hyperactivity, impulsive decision-making, difficulty with sustained focus on tasks, distractibility, poor time management, and poor concentration.  The examiner wrote that the Veteran did not have TBI.  

The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as follows: occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner further noted that the Veteran's PTSD was responsible for 90 percent of his occupational/social impairment and that his ADHD was responsible for 10 percent of his occupational/social impairment.  

The examiner reviewed the claims file and noted the Veteran's family history, specifically that the Veteran was divorced and that his 6 year old son lived with his mother in California.  The Veteran reported close with his mother and sister.  Occupationally, it was noted that the Veteran completed a bachelor's degree in criminal justice in 2013.  The Veteran worked part-time for a camper repair company but it had been hard for him to sustain employment due to intestinal issues.  The Veteran denied suicidal/homicidal ideation.  The Veteran had been arrested previously for fighting but no significant legal ramifications had resulted from the arrests.  The Veteran reported that he used to drink heavily on occasion but that he had abstained from drinking over the past several years.  

The Veteran was fully oriented and aware.  He was neatly groomed and very engaged throughout the evaluation.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.  Other symptoms included avoidance of crowds, chronic sleep difficulty, nightmares, fits and talking while asleep, and exaggerated responses to loud noises.  

In an August 2015 addendum, the August 2015 VA examiner reiterated that the Veteran had diagnoses of PTSD and ADHD and that these diagnoses were in correction to previous diagnoses which did not include a diagnosis of PTSD.  

Also, of record are VA treatment records dated through August 2015.  Notably, a January 2010 record shows a diagnosis of PTSD and a GAF score of 40.  May 2010, February 2011, October 2012, and September 2013 records show an impression of PTSD along with GAF scores of 60.  An August 2014 record shows an impression of PTSD along with a GAF score of 55.    

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's PTSD to include ADHD, effective from the date of the grant of service connection.  The evidence clearly shows the Veteran to be severely disabled as a result of his service-connected PTSD and ADHD.  During the most recent August 2015 VA examination, he was shown to have occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and/or mood due to symptoms including; depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting.  Other symptoms included avoidance of crowds, chronic sleep difficulty, nightmares, fits and talking while asleep, and exaggerated responses to loud noises.  

Notably, while the Veteran's PTSD was described as "mild" during the July 2010 VA examination, it was noted that the Veteran was hospitalized in January 2010 for homicidal thoughts.  Furthermore, it was noted in the November 2014 VA examination that the Veteran was arrested in 2009 proximal to his divorce for a domestic dispute and that the Veteran was arrested again in 2012 and 2014 following assaults.  As such, while the Veteran's symptomatology has changed somewhat during the appellate period beginning January 24, 2009, affording the Veteran the benefit of the doubt, a 70 percent rating is warranted beginning January 24, 2009.  

Although a 70 percent evaluation has been granted for PTSD with ADHD, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent schedular rating.  There is no lay or medical description of significant impairment of thought process other than occasional homicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  Significantly, during the August 2015 VA examiner noted that there was no persistent danger of hurting self or others.  Significantly, while the Veteran reported that he had been arrested previously for fighting, he also reported that there had been no significant legal ramifications resulting from the arrests.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran as well-groomed.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under DC 9411.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated symptoms like memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

The Board has also considered the GAF scores assigned during the time period, which range from 40 to 60.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under DC 9411 for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD to include ADHD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships with his son, mother, and sister.  The Veteran can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Overall, his PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has generally found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating of 70 percent, and no higher, is warranted.  

III.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  

The Veteran's service-connected PTSD with ADHD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  A higher rating of 100 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; avoidance of crowds; and exaggerated responses to loud noises.  In short, there is nothing exceptional or unusual about the Veteran's PTSD with ADHD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD with ADHD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)..  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence shows that the Veteran was employed full time in construction from 2009 to 2012 when he was laid off due to no fault of his own.  Since that time, the Veteran has worked at a night club and currently works part time fixing recreational vehicles.  The Veteran also earned a bachelor's degree in 2013.  While it appears that the Veteran may be under-employed in his current job, there has been no contention that this is due to the Veteran's service-connected PTSD with ADHD.  Rather, during the August 2015 VA examination the Veteran reported that it had been hard for him to sustain employment due to intestinal issues.  As there is no suggestion of actual or effective unemployment due to PTSD with ADHD, the matter of the Veteran's entitlement to a TDIU need not be addressed in conjunction with the higher rating claim on appeal. 


ORDER

An initial disability rating of 70 percent, and no higher, for PTSD to include ADHD is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.
REMAND

With regard to the issue concerning propriety of the reduction of the Veteran's disability rating for left shoulder impingement syndrome with instability and degenerative changes from 20 percent to 10 percent effective June 18, 2015, in an August 2015 rating decision, the RO reduced the Veteran's disability rating for the left shoulder from 20 percent to 10 percent effective June 18, 2015.  Thereafter, in December 2015 (within one year of notification of the August 2015 rating decision), the Veteran entered a notice of disagreement with the AOJ as to the reduction.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of propriety of the reduction of the Veteran's disability rating for left shoulder impingement syndrome with instability and degenerative changes from 20 percent to 10 percent effective June 18, 2015 must be issued to the Veteran.  He should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


